DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderTuin et al. (U.S. Pub. No. 2004/0231301) in view of Hyde et al. (U.S. Patent No. 8,783,337).
 	Vander discloses an apparatus for heat shrink wrap product packaging, the apparatus comprising: first and second opposed and spaced apart side wall assemblies (Figs. 5 & 7; via side walls shown by duct 50), the first and second side wall assemblies defining a longitudinally extending product conveyance path there between (via shown conveyor between ducts 50), each of the side wall assemblies including an inner wall (via inner wall with diffuser 51) spaced apart from an outer wall (via the shown outer extending higher wall from the surface of 50) and defining an enclosed air flow duct therebetween (via air duct 50), each of the inner walls 
	Vander does not disclose the first and second side wall assemblies each including an airfoil element with a tapered edge for air flow control from the air discharge openings in the respective inner wall.  However, Hyde discloses similar apparatus with the use of tapered airfoil for air flow control (Figs. 4 & 5; via tapered side reflectors of object 510).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Vander’s apparatus by using a tapered air reflector (airfoil) at each side of the inner walls by the air discharge openings, as suggested by Hyde, in order to come up with more controlled system of directing hat transfer coefficient and heated fluid flow (column 2, lines 5-23).

	Regarding claim 2: Hyde discloses that the airfoil elements (via 510) provide laminar air flow over the airfoil elements toward and across the tapered edge and to product along the conveyance path, see for example (Fig. 4; via airflow over the airfoil 510 and across the tapered edge);

	Regarding claim 4: Hyde discloses that the airfoil element is rotatably attached to the respective side wall assembly inner wall (via the movement of 510; column 8, lines 42-50; “control motion of the body due to the generation of different aerodynamic forces on different surfaces of the body”);
	Further, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).

	Regarding claim 5: Hyde discloses that the airfoil elements (via 510) are each movable relative to the respective side wall assembly inner wall to vertically alter an impact point onto product on the conveyance path by air from the air discharge openings, (Fig. 5; via the movement of 510 in respect to the other elements; column 8, lines 42-50; “control motion of the body due to the generation of different aerodynamic forces on different surfaces of the body”);
 	It is noted that, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).

	Regarding claim 6: Vander discloses that the device include only a single heater/blower assembly (Fig. 12; via fan 26);
	Regarding claim 7: Vander discloses that the single heater/blower assembly is disposed below the conveyance path (Fig. 12; via heat blowing fan 26 positioned below the conveying path);  

	Regarding claim 9: Vander discloses that the apparatus is free of cooling fans;
  	Regarding claim 10: Vander does not suggest the use of camera to permit viewing inside at least a portion of the enclosed section of the product conveyance path.  However, Vander uses sensor 230 to sense and evaluate the surrounding temperature of the conveying path, while a use of camera to monitor of a working area is old and well known in the art;
	Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified and/or substituted Vander’s sensor with a use of camera, in order to gain more accurate information of the conveying path, as a result control the speed of the product conveyor through the heated path;
	Regarding claim 11: Vander discloses a conveyor surface comprising plastic chain mesh (Figs. 7, 8, 13-15);
	Regarding claim 12: Vander discloses that the conveyor comprises a conveyor surface comprising a chain mesh, the apparatus further comprising a heated air chamber at least partially underlying the conveyor surface with a slatted surface disposed between the heated air chamber and the conveyor surface, the slatted surface comprising a plurality of apertures that can be selectively opened and closed to regulate air flow from the heated air chamber to the conveyor surface, see for example (Figs. 5, 7, and 8; via apertures 24);
	Regarding claim 13: Vander discloses the at least one heater/blower assembly comprises at least one of a gas-powered heater and an electric-powered heater (via electric heater 52);
	Regarding claim 14: Vander discloses the at least one heater/blower assembly comprises an electric-powered heater (via electric heater 52);

	Regarding claim 16: Vander discloses means to maintain a constant pressure in the plenum (Fig. 6; via sensor 230);  
	Regarding claim 17: Vander discloses a plurality of bottom slats to control the placement of air under the package, see for example (Figs. 5, 7, and 8; via shown angled slats of the conveyor).
Response to Arguments
Applicant’s amendments and arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not reflect on the references as being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In respect to applicant’s arguments that the applied arts do not suggest the amended claim 2 of having airfoil (term of art) element for air flow control from air discharge openings to provide laminar air flow over the airfoil elements toward and across the tapered edge.  The office as set forth above, believes that such arguments and amendments clearly suggested by the new applied art Hyde ‘337, see for example (Figs. 4 & 5; via movement and shape of the airfoil element 510).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731